  Case 16-40789         Doc 34        Filed 04/03/20 Entered 04/03/20 16:10:58       Desc Main
                                        Document     Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 16 B 40789
         Michael Story,                         )     HON. Jacqueline P. Cox
                                                )     CHAPTER 13
         DEBTOR.                                )

                                         NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         See attached Service List.

         Please take notice that on April 27, 2020, at 9:00 a.m., in Courtroom 680 of the United
States Bankruptcy Court, Everett McKinley Dirksen Building, 219 S. Dearborn Street, Chicago,
Illinois 60604, I shall appear before the Honorable Judge Jacqueline P. Cox or before any judge
sitting in her place and stead, and shall then and there present the attached motion at which place
and time you may appear if you see fit.

         A party who objects to this motion and wants it called must file a Notice of Objection no
later than two (2) business days before the presentment date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may grant the motion without a hearing before the date of presentment.

                                         PROOF OF SERVICE

        The undersigned, an attorney, certifies that he sent this notice and the attached motion on
April 3, 2020, to:

         The Chapter 13 Trustee listed above via electronic notice;

The creditors listed above and the attached service list via U.S. Mail with postage prepaid from
the mailbox located at 20 S. Clark Street, Chicago, IL 60603.

                                                             /s/ Steve Miljus_____
                                                             Attorney for Debtor
                                                             The Semrad Law Firm, LLC
                                                             20 S. Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                  Case
Label Matrix for local     16-40789
                        noticing      Doc 34 U.S.Filed  04/03/20
                                                   Bankruptcy Court Entered 04/03/20 16:10:58      Desc Main
                                                                                        ALLY FINANCIAL
0752-1                                             Document
                                             Eastern Division       Page 2 of 6         200 RENAISSANCE CTR
Case 16-40789                                 219 S Dearborn                           DETROIT, MI 48243-1300
Northern District of Illinois                 7th Floor
Eastern Division                              Chicago, IL 60604-1702
Fri Apr 3 08:20:01 CDT 2020
Ally Financial                                American InfoSource LP as agent for      Big Picture Loans
PO Box 130424                                 T Mobile/T-Mobile USA Inc                P.O. Box 704
Roseville MN 55113-0004                       PO Box 248848                            Watersmeet, MI 49969-0704
                                              Oklahoma City, OK 73124-8848


CAVALRY PORTFOLIO SERV                        CENTRAL CREDIT UN OF I                   Cash America Today
4050 E COTTON CENTER BLV                      1001 MANNHEIM ROAD                       1338 S Foothill Dr # 195
PHOENIX, AZ 85040-8862                        BELLWOOD, IL 60104-2391                  Salt Lake Cty, UT 84108-2321



Cavalry SPV I, LLC                            ERC                                      FNB OMAHA
500 Summit Lake Drive, Ste 400                PO Box 23870                             PO BOX 3412
Valhalla, NY 10595-2321                       Jacksonville, FL 32241-3870              OMAHA, NE 68103-0412



Great American Finance Company                (p)ILLINOIS DEPARTMENT OF REVENUE        MARINR FINC
20 N Wacker Dr, Ste 2275                      BANKRUPTCY UNIT                          1748 Gunbarrel Rd #100
Chicago, IL 60606-1294                        PO BOX 19035                             Chattanooga, TN 37421-4725
                                              SPRINGFIELD IL 62794-9035


MERRICK BANK                                  MERRICK BANK                             Mariner Finance, LLC
POB 9201                                      Resurgent Capital Services               8211 Town Center Drive
OLD BETHPAGE, NY 11804-9001                   PO Box 10368                             Nottingham, MD 21236-5904
                                              Greenville, SC 29603-0368


Patriot’s Custom Wheels                       Patriot’s Home & Auto Outfitters         Speedy Cash
Po Box 31021                                  13860 Booker T. Washington Hwy.,         11100 S. Cicero Avenue
Tampa, Florida 33631-3021                     Ste. 100                                 Alsip, Illinois 60803-2828
                                              Moneta, VA 24121-6264


Speedy Cash                                   Speedy Cash                              WEBBANK/FINGERHUT
P.O. Box 780408                               Po Box 782648                            6250 RIDGEWOOD RD
Wichita, KS 67278-0408                        Wichita, KS 67278-2648                   SAINT CLOUD, MN 56303-0820



Michael Story                                 Morsheda Hashem                          Patrick S Layng
3731 W. 83rd St                               The Semrad Law Firm, LLC                 Office of the U.S. Trustee, Region 11
Chicago, IL 60652-2401                        20 S. Clark St, 28th Floor               219 S Dearborn St
                                              Chicago, IL 60603-1811                   Room 873
                                                                                       Chicago, IL 60604-2027

Steve Miljus                                  Tom Vaughn
The Semrad Law Firm, LLC                      55 E. Monroe Street, Suite 3850
20 S Clark, 28th                              Chicago, IL 60603-5764
Chicago, IL 60603
                  Case 16-40789           Doc 34       Filed 04/03/20 Entered 04/03/20 16:10:58                      Desc Main
                                                         Document     Page 3 of 6
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


IDOR-Bankruptcy Section                              (d)Illinois Department of Revenue                    End of Label Matrix
PO Box 64338                                         Bankruptcy Unit                                      Mailable recipients   28
Chicago, IL 60664                                    PO Box 19035                                         Bypassed recipients    0
                                                     Springfield, IL 62794-9035                           Total                 28
  Case 16-40789        Doc 34     Filed 04/03/20 Entered 04/03/20 16:10:58          Desc Main
                                    Document     Page 4 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )     CASE NO. 16 B 40789
         Michael Story,                        )     HON. Jacqueline P. Cox
                                               )     CHAPTER 13
         DEBTOR.                               )

                                  MOTION TO MODIFY PLAN

         Michael Story, Debtor, by and through Debtor’s attorneys, The Semrad Law Firm, LLC,

moves this Honorable Court to enter an Order modifying the Chapter 13 Plan, Debtor states as

follows:


         1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C §§1334 &

                157. This is a core proceeding pursuant to 28 U.S.C. §157.

         2.     Debtor filed the above captioned voluntary petition for relief under Chapter 13 of

                the United States Bankruptcy Code on December 30, 2016.

         3.     On March 6, 2017, this Honorable Court entered an Order confirming the Debtor’s

                Chapter 13 Plan of reorganization.

         4.     The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

                Chapter 13 Trustee in the amount of $600.00 per month for 36 months. Secured

                creditors are to be paid 100.00% and general unsecured creditors are to be paid

                10.00% of their allowed claims.

         5.     The Debtor was unable to afford both his regular expenses and plan payments. As

                a result, a default accrued.

         6.     The Debtor’s income has decreased since filing, and he cannot afford the current

                plan payment.
Case 16-40789       Doc 34     Filed 04/03/20 Entered 04/03/20 16:10:58             Desc Main
                                 Document     Page 5 of 6


    7.       Debtor is in position to make plan payments of $400.00 per month.

    8.       Debtor’s confirmed Chapter 13 Plan Section G, Paragraph 1 currently states:

             Commencing with the March 2018 plan payment, ALLY FINANCIAL shall

             receive set payments in the amount of $542.00 per month.

    9.       Debtor seeks to amend Section G, Paragraph 1 to state that Commencing with the

             May 2020 plan payment, ALLY FINANCIAL shall receive set payments in the

             amount of $542.00 per month.

    10.      Debtor respectfully requests this Honorable Court to defer the current plan default

             to the end of the plan of reorganization.

    11.      Debtor further requests this Honorable Court to decrease Chapter 13 Trustee plan

             payments to $400.00 per month for the remainder of the plan.

    12.      Debtor further requests this Honorable Court to decrease the percentage paid to

             general unsecured creditors to a minimum of 1.00 % of their allowed claims.

    13.      Debtor further requests this Honorable Court enter an Order modifying Section G,

             Paragraph 1 of Debtor’s confirmed Chapter 13 Plan to state that Commencing with

             the May 2020 plan payment, ALLY FINANCIAL shall receive set payments in the

             amount of $542.00 per month.

    14.      Debtor further requests that nothing in this motion shall require the Trustee to

             perform collections from creditors pursuant to any prior plan.

    15.      Debtor has filed the instant case in good faith and is in a position to proceed.

    WHEREFORE, Debtor, Michael Story, prays this Honorable Court for the following relief:

          A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan

             in order to defer the current plan default to the end of the plan of reorganization;
Case 16-40789   Doc 34     Filed 04/03/20 Entered 04/03/20 16:10:58              Desc Main
                             Document     Page 6 of 6


         and

      B. That this Honorable Court enter an Order decreasing Debtor’s Chapter 13 Trustee

         plan payments to $400.00 per month for the remainder of the plan; and


      C. That this Honorable Court enter an Order decreasing the percentage paid to general

         unsecured creditors to a minimum of 1.00 % of their allowed claims; and


      D. That this Honorable Court enter an Order modifying the confirmed Chapter 13 Plan

         at Section G, Paragraph 1 to state that Commencing with the May 2020 plan

         payment, ALLY FINANCIAL shall receive set payments in the amount of $542.00

         per month; and


      E. That this Honorable Court enter an Order stating nothing shall require the Trustee

         to perform collections from creditors pursuant to any prior plan; and


      F. That this Honorable Court order any further relief as the Court may deem fair and

         proper.


                                              Respectfully Submitted,
                                                     /s/ Steve Miljus_____
                                                     Attorney for Debtor
                                                     The Semrad Law Firm, LLC
                                                     20 S. Clark Street, 28th Floor
                                                     Chicago, IL 60603
                                                     (312) 913-0625
